Title: To James Madison from John Mathieu, 18 March 1801 (Abstract)
From: Mathieu, John
To: Madison, James


18 March 1801, Naples. Encloses statement on U.S. ships in port between 1 July and 31 Dec. 1800 and one for port of Messina [not found] from consular agent there. King of Naples has obtained thirty-day truce through mediation of Russia; objective was to exclude British from the ports of the Two Sicilies. A French commissary is in Naples to see that armistice is fulfilled. The king’s minister has gone to Paris to negotiate a second armistice.
 

   
   RC and enclosure (DNA: RG 59, CD, Naples, vol. 1). RC 2 pp. The enclosed statement for Naples lists twelve vessels (1 p.; docketed by Wagner as received 12 June).



   
   A full transcription of this document has been added to the digital edition.

